Exhibit 10.37

COGNOS INCORPORATED

EMPLOYMENT AGREEMENT

(Phillippe Duranton)

This Agreement effective the 16th day of April, 2007 (“Effective Date”) between
Cognos Incorporated (“Cognos”) and Phillippe Duranton (“You”) and shall be
effective on the date that the Executive commences service with Cognos at its
Ottawa facility.

The parties agree as follows:

1.    Duties:

1.01    Cognos will employ you as Senior Vice-President, Human Resources at its
office at 3755 Riverside Drive in Ottawa, Ontario, and you accept that
employment under the terms set out in this Agreement. You will perform such
duties as are reasonably required and consistent with his position.

1.03    You will devote your full time and attention to the business and affairs
of Cognos and its affiliates and will not, without consent in writing of Cognos,
undertake any other business or occupation or become a director, officer,
partner, employee or agent of any other company, firm or individual.

1.04    You may, without the necessity of obtaining any consent, undertake
activities of a charitable or community nature and serve in any part-time or
temporary post with any charitable organization or professional association, as
long as those activities, in the sole discretion of Cognos, do not impair your
ability to fulfill your obligations in this Agreement.

1.05    You will well and faithfully serve Cognos and its associated companies
and use your best efforts to promote their interests.

 

132



--------------------------------------------------------------------------------

2.    Term:    For the purposes of this Agreement, your commencement of service
with Cognos will commence on the Effective Date set out above and your
employment shall continue for an indefinite term thereafter unless terminated in
accordance with this Agreement. No employment with a previous employer, other
than Cognos, counts toward your service with Cognos.

3.    Relocation:    You acknowledge that Cognos carries on its operations
worldwide and during the course of your employment the location of your
employment and reporting arrangements may be changed by Cognos. Your relocation
expenses will be reimbursed in accordance with the prevailing Cognos policy.

4.    Hours of Work:    Your days and hours of work will be Monday to Friday,
7.5 hours per day. These days and hours are subject to change by Cognos to meet
its needs. You acknowledge that your duties may require extra or irregular hours
to meet or fulfill company requirements. There is no compensation for overtime
except when authorized in accordance with prevailing Cognos policy.

5.    Compensation & Performance Appraisal:

5.01    Your compensation, that is your base salary and any bonus or incentive
element, for the 2008 Cognos fiscal year is set out in Annex A (“Compensation
Plan”) and subsequently will be reviewed, and may be adjusted periodically in
accordance with prevailing Cognos practice and policies.

5.02    You have no contractual entitlement to any increased or additional
compensation (including, without limit, bonus or overtime) except in strict
compliance with your Compensation Plan and you have no right to the continuation
or renewal of any particular Compensation Plan. The bonus element of your
compensation will be determined and paid at the same time as your peers located
at the Ottawa office.

5.03    Your base salary will be deemed to accrue from day to day and will be
payable in equal semi-monthly installments in accordance with prevailing Cognos
policies or practice. You will be paid net of any statutory or authorized
deductions and you authorize Cognos to deduct from compensation payable to you
the full amount of any debts or advances owed by you to Cognos.

6.    Travel & Expenses:    Your duties may require you to travel away from home
on and incur expenses in connection with that travel or other duties under this
Agreement. Cognos will reimburse you for all reasonable expenses incurred for
travel, accommodation and other incidental costs in accordance with its
prevailing travel and expenses policies.

7.    Benefits:

7.01    You will be entitled to receive all benefits generally available to
Cognos employees in comparable positions.

 

133



--------------------------------------------------------------------------------

7.02    As of your start date, you will be entitled to accrue twenty-five
(25) days vacation annually. This vacation entitlement will remain fixed
throughout your employment but all other aspects of vacation will be governed by
prevailing applicable vacation policies. The taking and time of vacation shall
be agreed upon at a time best suited to the needs of Cognos, as determined by
your immediate superior. You will be entitled to take twenty (20) days vacation
during the period June-September 2007 to attend to personal family affairs in
France.

7.02    Cognos will provide you with a company vehicle at its expense. If Cognos
terminates your employment without Just Cause, or You terminate your employment
at any time for Good Reason, (both terms as defined in Annex B), you will have
continued use of the vehicle until the end of the period set out in that
sub-section 11.03(a).

7.03    Cognos will reimburse any initiation and annual membership fees to the
Ottawa Hunt & Golf Club, or to another club as determined by the Executive and
acceptable to Cognos. The payment of these fees is included in the benefits
contemplated in sub-section 11.03(c).

7.04    For each of the two years following the Effective Date, Cognos will
reimburse you, for airfare incurred for family travel between Canada and
Marseille up to annual total of USD$25,000. After that period you will be
entitled to reimbursement for airfare incurred for family travel between Canada
and Marseille up to annual total of USD$12,500. Reimbursement will be subject to
the presentation of acceptable evidence of expenditure.

8.    Personnel Policies:    In addition to the provisions of this Agreement,
you will adhere to all policies of general applicability to Cognos employees.
Cognos may amend or revoke the provisions of these policies as may be necessary.
You will be given reasonable notice of any policy amendment.

9.    Confidential Information and Inventions:

9.01    During the course of your duties, you will acquire information about
certain matters that are confidential to Cognos (including, for the purpose of
this Agreement, any affiliated companies), and that is the exclusive property of
Cognos, including, but not limited to: (a) product design and development
information, (b) names, addresses, buying habits and preferences of current
customers of Cognos as well as prospective customers, (c) pricing and sales
policies, techniques and concepts, and (d) trade secrets and other confidential
information concerning the business operations or affairs of Cognos, all of
which information is "Confidential Information" for the purposes of this
Agreement. Confidential Information does not include: (e) information generally
available to or known to the public; (f) information previously known to you;
(g) information independently developed by you outside the scope of this
Agreement; or (h) information lawfully disclosed to you by a third party.

9.02    You acknowledge that Confidential Information, if disclosed, could be
used to the detriment of Cognos. Accordingly, you will not disclose any
Confidential Information to any third party either: (a) during the term of your
employment with Cognos (whether

 

134



--------------------------------------------------------------------------------

under this Agreement or any predecessor or successor to it), except as may be
necessary for you to properly discharge your duties under this Agreement, or
(b) following the termination of your employment, however caused, except with
the written permission of Cognos. Any obligations of confidentiality arising
under previous agreements with Cognos are continued and amended to conform with
the terms of this Agreement. The foregoing restriction does not apply to any
information or knowledge that becomes part of the public domain other than by
unauthorized disclosure by you.

9.03    Any inventions, discoveries, or copyrightable works developed or
contributed to by you during the course of your duties, whether under this
Agreement or any predecessor or successor to it, including without limitation:
software source or object code (and any underlying algorithms or other
components), product or promotional material, manuals, contractual
documentation, and training or education materials (individually and
collectively, the "Works"), are the sole and exclusive property of Cognos
including, without limitation, all copyright and other intellectual property
rights in or to the Works. You waive any and all moral rights you may have in
any Works. You will execute any additional documents deemed necessary by Cognos
to apply for, convey or confirm its rights in or to the Works, whether during or
after the termination of this Agreement, however caused. You warrant that any
Work does not infringe the copyright or other rights of any third party and that
the rights you grant to Cognos in this Agreement are vested in you absolutely
and you have not previously assigned, licensed, or in any way encumbered the
Work. This Section is binding on your heirs, successors and assigns and will
survive the termination of this Agreement.

10.    Computer Security:    It is the policy of Cognos to adhere strictly to
the licensing conditions of any software that it uses. You are required to
comply with this policy. You will not copy or distribute for your own use or for
the use of any other person or company any software used or developed by Cognos
without (a) obtaining the authorization of your supervisor and (b) taking all
reasonable precautions to ensure that your use of the software neither corrupts
nor destroys any existing software or data.

11.    Termination:

11.01    You may resign your employment voluntarily upon giving thirty (30) days
prior written notice to Cognos. Cognos may waive the said notice by providing
you with pay in lieu of notice. Upon resignation, you will have no entitlement
to compensation except for unpaid base salary, reimbursement for expenses
contemplated in Section 6, and vacation earned to the effective date of
resignation. All of your benefits will cease upon the effective date of your
resignation.

11.02    Cognos may terminate your employment at any time for Just Cause, on
notice, but without compensation in lieu of notice except for unpaid base
salary, reimbursement for expenses contemplated in Section 6, and vacation
earned to the date of termination. All of your benefits will cease immediately
upon termination of your employment for Just Cause. Any notice given by Cognos
terminating your employment as contemplated above will also specify the basis
for the ‘Just Cause’ underlying that termination.

 

135



--------------------------------------------------------------------------------

11.03    If your employment is terminated by Cognos without Just Cause or you
terminate your employment for any Good Reason, then the following provisions
shall apply:

(a)    Cognos will pay you a lump sum equal to your prevailing Base Salary and
Target Bonus for either (i) eighteen (18) months, or (ii) if such termination
occurs within twelve (12) months following the date of any Change of Control (as
defined in Annex B, twenty-four (24) months), as the case may be;

(b)    You shall also be entitled to be paid a lump-sum amount in respect of
your Target Bonus up to the date of your termination, being the amount of the
Target Bonus pro-rated for the period commencing with the start of the fiscal
year that you are terminated and ending on the date of the termination of your
employment (excluding any notice period provided in this Agreement);

(c)    Cognos will continue, to the extent permitted by its carriers, all
benefits and perquisites (including without limit, use of leased automobile,
mobile phone or PDA and maintenance of club memberships) for the relevant period
as provided in sub-section 11.03(a), but if Cognos cannot continue to provide
any benefit, it shall compensate you for the reasonable cost of your obtaining
that benefit to the extent you can obtain such benefit from a similar carrier;

(d)    Despite the terms of any plan or agreement to the contrary, all of your
entitlements or rights pursuant to any share option or restricted stock shall
continue to vest during the eighteen (18) month period following the date of
termination, and once vested shall be exercisable in accordance with the terms
of the applicable plan.

(e)    Cognos shall reimburse the Executive, upon presentation of the
appropriate invoices, to a maximum of $20,000.00 plus GST, for travel and living
expenses related to seeking employment opportunities and to obtain outplacement
advice in connection with the cessation of his employment.

11.04    If your employment is terminated by Cognos without Just Cause or if you
terminate your employment for Good Reason and if that termination by Cognos or
by you occurs on or within twelve (12) months following the date of any Change
of Control (as defined in Annex B), then, despite the terms of any plan or
agreement to the contrary, all of your entitlements or rights pursuant to any
share option, restricted stock, deferred bonus or any other plan shall
automatically become fully vested, and once vested shall be exercisable in
accordance with the terms of the applicable plan.

11.05    The terms “Good Reason”, “Just Cause” and “Change of Control” will have
the meanings ascribed thereto in Annex B to this Agreement.

 

136



--------------------------------------------------------------------------------

11.06    Coincident with, or immediately following termination of your
employment, for whatever reason, you will surrender to Cognos any documents or
electronic media containing Confidential Information referred to in Section 9,
as well as any other property of Cognos in your control or possession that are
not ‘benefits’ as contemplated in Section 11.03 (including without limitation:
access passes, equipment, credit cards, keys, books, records, reports, files,
manuals, and literature) in good condition, normal wear and tear excepted.

11.07    Except to the extent contemplated in Section 11.03, you shall not be
entitled to any bonus or incentive payment which is not earned as of the date of
termination of your employment.

11.08    Immediately following termination of your employment, for whatever
reason, you will repay any outstanding debts or advances owing by you to Cognos
and you authorize Cognos to deduct the amount of those debts or advances from
any compensation amount payable to you following your termination.

11.09    You will not at any time after termination of your employment represent
yourself as being in any way connected or interested in the business of Cognos
or any of its group companies worldwide.

12.    Non-Solicitation of Employees:    You will not, during your employment
and for the period ending eighteen (18) months after the date your employment is
terminated, without the written consent of Cognos, directly or indirectly
(a) employ or retain as an independent contractor any employee of Cognos or any
subsidiary or induce or solicit, or attempt to induce, any such person to leave
his or her employment, (b) contact or solicit any designated customers of Cognos
or any subsidiary for the purpose of selling to those designated customers any
products or services which are the same as, or competitive with, the products or
services sold or licensed by Cognos Incorporated or any subsidiary. For the
purpose of this section, a “designated customer” means a person who was a
customer of the Cognos or any subsidiary at any time during the twelve
(12) months preceding the date that your employment terminated.

13.    Non-Competition:    Unless such provision is waived by Cognos in writing,
you will not, during your employment and for the period ending twelve
(12) months after the date your employment is terminated, directly or indirectly
or in any manner whatsoever, including either individually, or in partnership,
jointly or in conjunction with any other person, or as principal, agent, owner,
consultant, contractor, employee, executive, officer, director, advisor or
shareholder: (a) be engaged in any undertaking, or (b) have any financial or
other interest (including an interest by way of royalty or compensation
arrangements) in or in respect of the business of any person which carries on a
business; or (c) accept employment with, advise, render or provide services to,
lend money to or guarantee the debts or obligations of any person or entity that
carries on a business or undertaking anywhere, that is in competition with the
products or services created, developed or under development, manufactured or
planning to be manufactured,

 

137



--------------------------------------------------------------------------------

marketed or planning to be marketed, distributed or planning to be distributed,
sold or planning to be sold, by Cognos or any subsidiary at the time of your
termination or within the six (6) month period prior to that date.

Despite the above, you may own not more than five percent (5%) of any class of
securities of an entity, the securities of which are listed on a recognized
stock exchange or traded in the over the counter market in the United States or
Canada, that carries on a business which is the substantially same as or which
competes with the business of Cognos Incorporated or any subsidiary or any of
its subsidiaries

14.    Non-Disparagement:    In further consideration of the amounts and rights
granted or received or to be granted or received under this Agreement, you will
not, during the twelve (12) month period following the termination of your
employment (howsoever caused), utter, publish or broadcast any statements that
disparage Cognos or any subsidiary (including its subsidiaries) or be critical
in any manner or fashion of Cognos or its business, including without
limitation, its business strategy, products, management or employees.

15.    Legal Assistance:    You will, during this Agreement and for a period two
(2) years following its termination (however caused), supply such information
and render such assistance as may be reasonably required by Cognos or any
affiliated company in connection with any legal or quasi-legal proceeding to
which either is or becomes a party. Cognos will reimburse you for your
reasonable expenses in providing the foregoing assistance.

16.    Assignment of Rights:    The rights accruing to Cognos under this
Agreement will pass to its successors or assigns. Your rights under this
Agreement are not assignable or transferable in any manner except as required or
permitted by operation of law.

17.    Notices:    Any notice required or permitted to be given under this
Agreement will be given in writing by personal delivery, registered mail or by
electronic means with receipt confirmed, to you at your last known address and
to Cognos at its head office to the attention of the Chief Legal Officer.

18.    Severability:    If any provision or part of this Agreement is deemed, or
found to be, void, unenforceable or invalid by a court of competent
jurisdiction, its remaining provisions or parts will remain in full force and
effect.

19.    Amendment of Agreement:    Any amendment or modification of this
Agreement will be in writing and signed by the parties or it will have no
effect.

20.    Governing Law & Arbitration:    This Agreement will be governed by and
construed in accordance with the laws of Ontario. The sole forum for any dispute
arising from this Agreement or the Executive’s employment with Cognos will the
courts of Ontario located in the City of Ottawa, Ontario.

 

138



--------------------------------------------------------------------------------

21.    Entire Agreement:    This Agreement, including the Offer Letter attached
as Annex C, is the entire agreement between you and Cognos to your employment
with Cognos and supersedes all previous agreements. This Agreement and the
attachments shall be read and construed as a single document but if there is any
conflict between them the conflict shall be resolved in accordance with the
following order of precedence: this Agreement, Annex B, Annex C, Annex A (or any
subsequent Compensation Plan contemplated in Section 5.01), and the terms of any
stock option, restricted stock or other equity award agreement between you and
Cognos. There are no warranties, representations or agreements between the
parties in connection with the subject matter of this Agreement except as
specifically set forth or referred to in this Agreement. No reliance is placed
on any representation, opinion, advice or assertion of fact made by the
Corporation or its directors, officers and agents to you, except to the extent
reduced to writing and included as a term of this Agreement.

24.    Acknowledgement:    You and Cognos acknowledge that each party: (a) has
had sufficient time to review and consider this Agreement thoroughly; (b) has
read and understands the terms of this Agreement and his or its obligations
hereunder; (c) been advised to retain independent legal advice concerning the
interpretation and effect of this Agreement, and (d) has entered into this
Agreement voluntarily and without any pressure.

IN WITNESS the parties have executed this Agreement as a deed with effect as of
the Effective Date.

 

COGNOS INCORPORATED:                      

By

  /s/  Robert G. Ashe      Chief Executive Officer     

February 26, 2007

  Rob Ashe      Title      Date             EMPLOYEE:                        
/s/  Phillippe Duranton           April 16, 2007   Phillippe Duranton          
Date             WITNESS:                         /s/  Susan Henry          
April 16, 2007   Susan Henry           Date            

 

139



--------------------------------------------------------------------------------

ANNEX A

FY08 Compensation Plan

Base Salary:     US $325,000

Signing Bonus:     US $100,000

The signing bonus will be paid to you on the first regular paycheque you receive
after the your commencement of employment with Cognos. If you leave without
“Good Reason” or your employment is terminated for “Just Cause” on or before the
second anniversary of the Effective Date, you will repay the Signing Bonus on a
pro rata basis.

Target Bonus:     US $162,500

The actual bonus payable to You will be determined in accordance with Cognos’
Share in Success Program (“SIS”), including the SIS Grid approved by Cognos’
Board of Directors, or subsequently pursuant to any successor or replacement
bonus/incentive mechanism established by Cognos in accordance with its practices
and procedures.

For the FY08 year only, You will be entitled to not less than a 100% payout of
your Target Bonus (US $162,500) unless the Effective Date occurs after May 2,
2007, in which case your 100% payout will be prorated over the period of actual
service during the year – based on a 365 day year.

Benefits Summary:

Canadian Benefits Program as amended from time to time by Cognos.

Repayment of Bonus:

If the audited financial statements of Cognos in respect of any fiscal year are,
or are required to be, subsequently re-stated in any material respect, and for
reasons that the Human Resources Committee of the Cognos’ Board of Directors
deems, in its sole discretion, to be based on error, malfeasance or negligence,
then any bonus payout based on those financial statements will be recalculated.

If the recalculated bonus payout (“Recalculated Bonus”) is greater or less than
the original bonus payout to the Executive prior to the re-statement (“Original
Bonus”), the Original Bonus will be adjusted by the difference between the
Original Bonus and Recalculated Bonus (the “Adjustment Amount”). If the Original
Bonus is greater than the Recalculated Bonus, the Executive will pay within
forty-five (45) days the Adjustment Amount to the employing Cognos entity
(subject to such other repayment

 

140



--------------------------------------------------------------------------------

terms as may be approved by the Human Resources Committee of the Board of
Cognos). Any repayment made by the Executive to Cognos will be net of any taxes
originally withheld at source by Cognos and remitted to any tax authority in
respect of the Adjustment Amount (“Tax Withholding Amount”). Any subsequent
refund to the Executive of any taxes in respect of the Original Bonus will be
immediately payable by Executive to Cognos upon receipt, up to the Tax
Withholding Amount. If the Original Bonus is less than the Recalculated Bonus,
Cognos will forthwith pay the Adjustment Amount to the Executive, less any
deductions at source required by applicable law. This provision forms part of
the Agreement and shall be a term of the Executive’s employment, unless
otherwise agreed upon, in writing, by Cognos and the Executive.

 

141



--------------------------------------------------------------------------------

Annex B

(DEFINITIONS)

 

1.

“CHANGE OF CONTROL” MEANS:

 

  i.

Cognos Incorporated (hereinafter the “Corporation” for the purposes of this
Schedule) is amalgamated, merged, consolidated or reorganized into or with
another corporation or other legal person (excluding an Affiliate of the
Corporation), and as a result the holders of the voting shares immediately prior
to that transaction hold less than a majority of the voting shares after that
transaction;

 

  ii.

any individual, entity or group acquires or becomes the beneficial owner of,
directly or indirectly, more than 50% of the voting securities of the
Corporation, whether through acquisition of previously issued and outstanding
voting shares, or of voting shares that have not been previously issued, or any
combination thereof, or any other transaction of similar effect;

 

  iii.

the Corporation sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person, and as a result the
holders of voting shares immediately prior to that transaction hold less than a
majority of the voting shares of the acquiring corporation or person immediately
after such transaction;

 

  iv.

more than 50% of the voting shares become subject to a voting trust;

 

  v.

a report is filed pursuant to the Canada Business Corporations Act or under the
Securities Act, Ontario or the Securities Exchange Act of 1934, as amended,
disclosing that any person (as defined in the applicable legislation) has become
the beneficial owner of securities representing more than 50% of the voting
shares; or

 

  vi.

if, during any period of two consecutive years, the individuals who at the
beginning of that period are the directors of the Corporation cease for any
reason to be at least a majority of the membership of the Board, unless the
election, or the nomination for election by the Corporation’s shareholders, of
each director of the Corporation first elected during that period was approved
by a vote of at least two-thirds of the directors then still in office who were
also directors of the Corporation at the beginning of that period.

Provided that a Change in Control is deemed not to occur solely because any one
of the following entities either files or becomes obligated to make a filing or
submit a report contemplated above, namely: (i) Corporation, (ii) an entity in
which Corporation directly or indirectly beneficially owns 50% or more of the
voting securities, (iii) any Corporation sponsored employee stock ownership plan
or any other employee benefit plan of Corporation, or (iv) any corporation or
legal person similar to the foregoing which is

 

142



--------------------------------------------------------------------------------

approved by the Board of Directors of Corporation prior to the occurrence of the
event that, absent such approval by the Board of Directors of Corporation, would
have constituted a Change in Control.

 

2.

For the purposes of this agreement “Good Reason” means the occurrence of any of
the following:

 

  i.

Without your express written consent, the assignment to you of any duties
materially inconsistent with your position, duties and responsibilities with
Cognos, except in connection with the termination of your employment for Just
Cause or as a result of your death, disability or retirement;

 

  ii.

any material reduction in your annual Base Salary, benefits or perquisites, not
similarly applied to all senior executives of the Corporation;

 

  iii.

a material reduction in your ability to earn incentive compensation not
similarly applied to all senior executives of the Corporation excluding a
reduction caused by the failure of Cognos or you to meet incentive compensation
targets or goals;

 

  iv.

the failure to continue your participation in any share option, share purchase,
profit-sharing, bonus or other incentive compensation plan not similarly applied
to all senior executives of the Corporation unless a plan providing a
substantially similar opportunity is substituted, and

 

  v.

the location of the Cognos’ facilities where you are based being relocated
(a) more than 50 km from its current location and (b) more than 50 km further
from your residence, and

 

  vi.

any act or series of acts of Cognos constituting constructive dismissal under
the Laws of Ontario.

 

  vii.

Your ceasing to be the most senior Human Resources executive in the Cognos group
of companies, excluding any situation that follows or is the result of any
Change of Control.

 

3.

“Just Cause” means:

 

  i.

the willful failure by you to perform your duties (other than by reason of any
bona fide disability);

 

  ii.

your misconduct involving the property, business or affairs of Cognos, or in the
carrying out of your duties or your theft, fraud or dishonesty;

 

143



--------------------------------------------------------------------------------

  iii.

your material breach of this Agreement; or

 

  iv.

any other conduct by you that would be determined by the courts of Ontario to
constitute just cause from time to time.

 

144



--------------------------------------------------------------------------------

Annex C

(Offer Letter)

February 26, 2007

Mr. Philippe Duranton

Hameau des Amandiers

Domaine de Frégate

Saint-Cyr-Sur-Mer

83270

France

Dear Philippe,

Further to our recent conversations, I am pleased to offer you employment with
Cognos Incorporated as Senior Vice President, Human Resources, reporting
directly to me. Your employment with us will commence as soon as you are
reasonable to commence employment but no later than June 1, 2007. However, you
use your reasonable best efforts to commence employment on or about April 2,
2007. Our offer of employment comprises the following terms and conditions.

Base Salary & Incentive

Your annual base salary will be $325,000 (all dollar amounts are in U.S. dollars
unless otherwise stated). You will also participate in the Company’s incentive
plan and, at your level, will be eligible for an annual incentive opportunity of
50% of your base salary (Target Bonus”). The actual percentage payout of your
Target Bonus will be based on corporate and individual performance, determined
under Cognos Share in Success (SIS) Program (or any successor program), and will
be payable following the release of audited financial statements for the fiscal
year. Despite the foregoing, you will be guaranteed 100% payout of your Target
Bonus for the FY08 fiscal year, unless your employment commences after May 2,
2007, in which case your Target Bonus payout will be pro-rated over your actual
period of service based on a 365 day year. Although your compensation is
denominated in US dollars, for payroll purposes your compensation will be
converted to Canadian dollars. Other aspects of your compensations plan will be
reviewed annually and approved by senior management and, if necessary, the Board
of Directors, as per the requirements for your role.

Signing Bonus

Upon joining Cognos you will be paid a one-time signing bonus of $100,000
payable on the first pay cheque you receive after commencing employment. Should
you leave Cognos without “Good reason” or be terminated for “Just Cause” (both
as defined in your Employment Agreement) prior to the second anniversary of your
joining date, you will be required to repay the bonus on a pro-rated basis.

 

145



--------------------------------------------------------------------------------

Stock Options

We will grant you options to acquire 40,000 shares of Cognos stock under the
terms of the Cognos Incorporated 2003-2015 Stock Option Plan, subject to the
approval of our Board of Directors. While this award has been approved in
principle by the Human Resources and Compensation Committee of the Board the
official grant date of the options will be the third (3rd) trading day following
the next release of our audited financial results following your start date
(“Equity Plan Award Date”). The strike price of your options will be the closing
market price the day preceding the Equity Plan Award Date. You must be a Cognos
employee on the grant date to be eligible to receive these stock options. Those
options will vest equally on the first 4 anniversaries of grant and expire on
the 6th anniversary. If you commence employment on or about April 2, 2007, we
will make representations to the Human Resources and Compensation Committee of
the Board to the effect that your options be granted as at the date of that
meeting as an exception to our policy of awarding options on the Equity Plan
Award Date. We cannot guarantee that this will be successful or that this may be
impossible in order to comply with legal or regulatory obligations.

Restricted Stock Units

Upon joining us, you will be awarded 20,000 Restricted Stock Units (RSUs). These
units are granted under the terms of the Cognos Incorporated 2002-2015
Restricted Stock Unit Plan and Grant Agreement which will be provided to you at
the time of grant, and are subject to approval by our Board of Directors. The
grant date will be the third day following the subsequent release of company
financial results after your hire date, as described in the preceding paragraph.
RSUs entitle you to acquire common shares of the Company. Each RSU, upon
vesting, is exchangeable for 1 Share of Cognos Incorporated common stock. We
will make the same representations with respect to RSU’s as undertaken with
respect to Stock Options above, subject to the same cautionary language.

Relocation to Ottawa

In recognition of the costs associated with moving to the Ottawa area, Cognos
will provide you with relocation assistance, including but not limited to the
following:

 

•  

House hunting trip expenses as required;

•  

Transportation of your family to Ottawa and associated travel & living expenses;

•  

Temporary accommodation for a reasonable period of time, if required;

•  

Real estate commissions, reasonable legal fees and mortgage repayment penalty
charges in each case associated with the sale of your principle residence

•  

Packing, shipping, storing and unpacking of household goods

•  

Assistance obtaining any necessary immigration approvals;

•  

Services of Dada Destination Services to assist your family with the transition
to a new city/country;

Cognos will consider other reasonable relocation-related expenses provided they
are approved in advance and supported by receipts. All expenses must be approved
by Cognos and supported by receipts.

 

146



--------------------------------------------------------------------------------

Should you voluntarily leave within twenty-four (24) months of your employment
with Cognos, you will be required to repay the relocation expenses on a
pro-rated basis. Ms. Henry will assist you with the coordination of your
relocation. Please contact her as soon as possible at (613) 738-1338 extension
3185, or via email at susan.henry@cognos.com.

Tax Advice

To assist you in understanding the tax implications of this offer, we will
reimburse, or pay on your behalf, fees incurred to retain the services tax
advisors, to a maximum of CDN $15,000. As well, part of your benefit package
includes reimbursement for tax advice to a maximum of CDN $15,000 annually and
otherwise subject to the enclosed Executive Tax Assistance policy.

Health Benefits

You will be enrolled in the Cognos Incorporated employee benefits program. The
Ontario Health Insurance Plan (OHIP) is only effective three months after your
arrival in Canada. To cover the initial three months, Cognos will provide you
with temporary provincial medical coverage for a period of 3 months. Please
complete the enclosed form “Ottawa High Tech OHIP Replacement Enrollment
Application” and return it with this offer letter.

Vacation

You will receive 25 days annual vacation accrual. This amount will remain fixed
but be governed otherwise by our prevailing policy in that regard.

Other Benefits

Cognos will provide you with a leased car of your choice (to a maximum annual
lease rate of CDN $26,000), including maintenance expenses and insurance.

You will receive an annual corporate membership at the Ottawa Hunt & Golf Club
consisting of reimbursement of initiation and annual dues.

For each of the two years following the Effective Date, Cognos will reimburse
you, for airfare incurred for family travel between Canada and Marseille up to
annual total of USD$25,000. After that period you will be entitled to
reimbursement for airfare incurred for family travel between Canada and
Marseille up to annual total of USD$12,500.

Other

As a senior office of Cognos, you will be subject to the Cognos Insider Trading
Policy and its Executive Stock Ownership Guidelines. Copies of these documents
are attached.

 

147



--------------------------------------------------------------------------------

Enclosed is an Employment Agreement for your review. Please review it carefully.
If you have any questions regarding the Agreement please contact John Jussup our
Senior Vice President, Chief Legal Officer and Secretary at (613) 738-1338
extension 3364, or via email at john.jussup@cognos.com. Once you are comfortable
with the Agreement please sign it and a copy of this letter in the spaces
provided and return them to me.

Philippe, I am excited about having you become a member of the Cognos team. I
look forward to working with you and I am confident you will find the
relationship rewarding and challenging.

Sincerely,

 

COGNOS INCORPORATED By:  

/s/ Robert G. Ashe

 

Rob Ashe

President & CEO

 

I ACCEPT THE OFFER OF EMPLOYMENT SET OUT IN THE FOREGOING LETTER.

 

  /s/ Phillippe Duranton   Philippe Duranton

Enclosures:     Employment Agreement

RSU Plan

Stock Option Plan

Insider Trading Policy

Executive Stock Ownership Guidelines

Executive Tax Assistance Policy

Canadian Cognos Benefits Summary

OHIP Replacement Enrollment Application

 

148